internal_revenue_service department of the treasury index number washington dc person to contact telephone number number release date refer reply to cc dom p si plr-102592-99 date july legend x y state d1 d2 d3 d4 d5 this responds to your date letter and prior correspondence submitted on behalf of x requesting rulings under sec_1362 of the internal_revenue_code and that x be given an extension of time to elect to treat y as a qualified_subchapter_s_subsidiary qsub for its taxable_year beginning d4 under sec_301 of the procedure and administration regulations cc dom p si plr-102592-99 facts x was incorporated under state law and elected subchapter_s status for its first taxable_year beginning d1 on d2 x formed a wholly-owned subsidiary y on advice from tax professionals x filed a form_966 electing to treat y as a qsub as of d2 however x was not eligible to elect to treat y as a qsub as of d2 therefore x’s formation of y caused x to become a member_of_an_affiliated_group thereby terminating x’s subchapter_s_corporation election x was eligible however to elect to treat y as a qsub as of its taxable_year beginning d4 but failed to file timely an election during the period d2 to d3 y paid dividends to x until d5 neither x nor its shareholders were aware that the formation of y terminated x’s subchapter_s_corporation election x represents that the formation of y was not motivated by tax_avoidance or retroactive tax planning in addition x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 thus x will report the dividends it received from y during the period d2 to d3 consistent with x being a subchapter_s_corporation for that period in addition y will be taxed under subchapter_c of the code and will be subject_to the rules permitting wholly-owned c_corporation subsidiaries of s_corporations for the period d2 to d3 law and analysis sec_1361 defines an s_corporation with respect to any taxable_year as a small_business_corporation for which an s election under sec_1362 is in effect for that year sec_1361 provides that one of the requirements for a taxpayer to be a small_business_corporation is that the taxpayer is a domestic_corporation that is not an ineligible_corporation sec_1361 as in effect for taxable years beginning before date provides that an ineligible_corporation is a corporation that is a member_of_an_affiliated_group within the meaning of sec_1504 without regard to the exceptions contained in sec_1504 sec_1504 provides than an affiliated_group exists where a common parent_corporation directly owns at least of the total voting power and at least of the total value of the stock of another corporation sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision however does not provide guidance on the manner in which the qsub election is made or the effective date of the election cc dom p si plr-102592-99 sec_1362 provides that an s election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such effectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 in discussing sec_1362 as it relates to inadvertent terminations state in part as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped the taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts cc dom p si plr-102592-99 s rep no 97th cong 2d sess 1982_2_cb_718 notice_97_4 1997_1_irb_24 provides a temporary procedure for making a qsub election under notice_97_4 a taxpayer makes a qsub election with respect to a subsidiary by filing a form_966 subject_to certain modifications with the appropriate service_center the election may be effective on the date the form_966 is filed or up to days prior to the filing of the form provided that the date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive election is in effect sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a conclusions based solely on the facts submitted and representations made we conclude that x’s subchapter_s_corporation election terminated on d2 we also conclude that the termination was inadvertent under sec_1362 under the provisions of sec_1362 x will be treated as continuing to be an s_corporation during the period from d2 to the present provided that x’s subchapter_s_corporation election did not otherwise terminate under sec_1362 and that x is treated as the owner of y for the period d2 to d3 this ruling is further conditioned on x and y not filing a consolidated_return for the period d2 to d3 and x reporting all dividends distributed by y for the same period consistent with x being a subchapter_s_corporation and y being a wholly-owned c_corporation subsidiary of x cc dom p si plr-102592-99 based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of sixty days from the date of this letter to elect to treat y as a qsub effective as of d4 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x’s subchapter_s_corporation election was a valid election under sec_1362 or whether y otherwise qualifies as a qsub for federal tax purposes the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office copies of this letter are being sent to x and x’s second authorized representative sincerely signed paul k kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
